Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 09/27/2021.
Claims 1-20 are pending, where claims 1, 8 and 14 are independent.
The double patenting rejection set forth in the Non-Final Office Action is maintained since the Applicant has not submitted a Terminal Disclaimer. Because the concept are similar based on the comparison table of the independent claim limitations of the application and patent are obvious.
The drawing and specification objection have been withdrawn because the arguments and amended drawing and specification overcome the objections.
The claims rejection under 112 set forth in the Non-Final Office Action have been withdrawn because the arguments overcome the rejections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 has been filed after the last office action dated on 06/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

Response to Arguments
Applicant's arguments filed on 09/27/2021 have been fully considered but they are not persuasive. 
As to pages 18-24, applicant argues Salsbury/Li does not teach or suggest "a saturation adjustment term that becomes active as the plant approaches a saturation point and remains active as the plant operates within a saturated region past the saturation point, the saturation adjustment term causing the processing circuit to adjust the manipulated variable toward a value of the manipulated variable that returns the plant from the saturated region to a non-saturated region" as recited in claims 1, 8 and 14. 
Examiner respectfully disagrees because Li ([col 5-6] “manipulated variable updater 616 receives performance gradient information from performance gradient probe 614 and produces a manipulated variable 620 to drive the performance gradient to zero - plurality of measurements and configured to detect and compensate for abrupt changes in the operation of the plant - produces an updated manipulated variable 620 based upon the output of performance gradient probe 614” [col 1] “performance obtained by driving the gradient towards zero by using an integrator in the closed-loop system - using a circuit to compensate for the abrupt change in the operation of the plant by resetting the extremum seeking control strategy” [abstract] [col 2-4] see Fig. 1-10, element 616 variable updater provides the adjustment to performance gradient zero for approaching saturation, closed loop control system basically update the output variable till the gradient approaches to zero to make the system stable after saturation point) and Salsbury ( [0236-240] “multivariable ESC 1704 uses - to adjust the manipulated variables u1 . . . uN -describes the local curvature of the performance variable y as a function of the multiple manipulated variables u1 . . . uN  i.e. y=ƒ(u1 u2 . . . uN)” [0185-191] “extremum-seeking controller 502 adjusts to affect the total system power Ptotal - adjusting the speed of compressor 1214 and/or the speed of fan 1218” - input e.g., pressure setpoint Psp to obtain system performance e.g., total power consumption Ptotal that trends near optimal” [0076-86] “performance variable y - detect the performance gradient 314 - performance gradient 314 is zero, the performance variable y has an extremum value (e.g., a maximum or minimum) - optimize the value of the performance variable y by driving performance gradient 314 to zero” [0198-200] “superheat of the refrigerant Tsuper calculated by subtracting the refrigerant saturation temperature Tsat from the temperature of the refrigerant Tr (i.e., Tsuper=Tr−Tsat)” [abstract] “estimate a gradient of the performance variable with respect to the each manipulated variable and independently drive the gradients toward zero” [0004-06] see Fig. 6-7 and 21-23, [0252-255] [0076-86] [0097-99] [abstract] see Fig. 1-28, manipulated variable obviously returns saturation to non-saturation during adjustment, dynamic strategy provides the real-time optimization, when the performance gradient approaches to zero provides that the performance value is optimized at setpoint and saturation value and stable) in combination teaches the arguments. Thereby, in combination of the references obviously teach the argued limitations. Therefore Applicant’s arguments are not persuasive. 

"double patenting rejection should be withdrawn because Claims 1, 9, and 17 of the '786 patent do not disclose, teach, or suggest the particular combination of features recited in Claims 1, 8, and 14 of the present application - "saturation adjustment term that becomes active as the plant approaches a saturation point -". 
Examiner respectfully disagrees because comparison table provides that the independent claim limitations of the application and the patents are obviousness type invention. Because, the claims of the application and the patents are not literally same. The argued limitation “saturation adjustment term that becomes active as the plant approaches a saturation point” of the application is equivalent to the limitation “modify the performance variable with the performance - estimate a gradient of the modified cost function with respect to the control input - drive the gradient of the modified cost function toward zero” of the patent in scope and produce the similar end result of gradient function zero provides that performance of plant approaching a saturation point. Thereby, they are not patentably distinct from each other. The concept of both the application and patents are similar. Thereby, it is a non-statutory double patenting rejection and needs terminal disclaimer to overcome. Therefore Applicant’s arguments are not persuasive. 

Multiple filed related applications 
Applicants have filed multiple related applications.  To date, US Patent No. 10627786, 10895393, 10907846, 10890346, 10732585, 10824127 (corresponding Application No. 15/950009, 16/029246, 16/052120, 16107628, 16241655, 16399751) of 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1, 8 and 14 are rejected on the ground of nonstatutory double patenting over claims 1, 9 and 17  of U.S. Patent No. 10,627,786 (U.S. Patent application 15/950,009 and Publication No. 2018/0299839) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.


Instant Application No. 16/739986 
USPat No. 10,627,786 (U.S. Patent application 15/950,009 and Publication No. 2018/0299839)
Title 
Extremum-seeking Control System With Saturation Constraints 
Extremum-seeking Control System With Constraint Handling
Claim 1. An extremum-seeking controller comprising a processing circuit configured to: 
modulate a manipulated variable provided as an input to a plant using an extremum- seeking control technique to drive a gradient of an objective function with respect to the manipulated variable toward an extremum; 
wherein the objective function comprises: 
a performance variable characterizing a performance of the plant responsive to the manipulated variable; and 
a saturation adjustment term that becomes active as the plant approaches a saturation point and remains active as the plant operates within a saturated region past the saturation point, 
the saturation adjustment term causing the processing circuit to adjust the manipulated variable toward a value of the manipulated variable that returns the plant from the saturated region to a non-saturated region.

provide a control input to the plant and receive a performance variable as a first feedback from the plant, wherein the plant uses the control input to affect the performance variable and the performance variable represents a resource consumption of the plant; 
receive a measurement of the variable state or condition as a second feedback from the plant; 
calculate a performance penalty by applying a penalty function to the measurement, wherein the penalty function is configured such that: if the measurement is greater than a setpoint or deadzone, the performance penalty increases as the measurement moves away from the setpoint or deadzone; and 
if the measurement is less than the setpoint or deadzone, the performance penalty increases as the measurement 
modify the performance variable with the performance penalty to generate a modified cost function; 
estimate a gradient of the modified cost function with respect to the control input; and 
drive the gradient of the modified cost function toward zero by modulating the control input.
Claims 2-13 are similar to the claims 1-20 of the U.S. Patent No. 10,627,786 (U.S. Patent application 15/950,009 and Publication No. 2018/0299839).


Claims 1, 8 and 14 are rejected on the ground of nonstatutory double patenting over claims 1, 9 and 17 of U.S. Patent No. 10,627,786 (U.S. Patent application 15/950,009 and Publication No. 2018/0299839).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “a saturation adjustment term that becomes active as the plant approaches a saturation point and remains active as the plant operates within a saturated region past the saturation point” of the application is equivalent to the limitation “modify the performance variable with the performance penalty to generate a modified cost function; estimate a gradient of the modified cost function with respect to the control input and drive the gradient of the modified cost function toward zero by modulating the control input” of the patent) in scope and they use the similar limitations and produce the same end result of extremum-seeking controlling. 
It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the 
This is an obviousness-type double patenting rejection. See MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Salsbury, et al. (USPGPub No. 2017/0241657 A1) in view of Li, et al. (USP No. 8666517 B2). 
As to claims 1 and 14, Salsbury discloses An extremum-seeking controller comprising a processing circuit (Salsbury [abstract] “a plant and a plurality of single-variable extremum-seeking controllers” [0097-99] “controller 502 include a processing circuit 538 having a processor 540 and memory 542” [0252-255] [0076-86] [0097-99] see Fig. 1-28, dynamic strategy provides the real-time optimization) configured to: 
modulate a manipulated variable provided as an input to a plant using an extremum- seeking control technique to drive a gradient of an objective function with respect to the manipulated variable toward an extremum (Salsbury [0077-86] “controller 302 determine the DC value of manipulated variable u based on a measurement or other indication of the performance variable y received as feedback from plant 304 via input interface 310 - include information received from sensors about the state of plant 304 - performance gradient p represents the gradient or slope of the performance variable y with respect to the manipulated variable u” [abstract] “a plant and a plurality of single-variable extremum-seeking controllers” [0097-99] see Fig. 1-28, sensor for input variable and elements 302, 402 extremum-seeking controller); 
wherein the objective function comprises: 
a performance variable characterizing a performance of the plant responsive to the manipulated variable (Salsbury [0077-80] “controller 302 determine the DC value of manipulated variable u based on a measurement or other indication of the performance variable y received as feedback from plant 304 via input interface 310 - include information received from sensors about the state of plant 304” [abstract] “a plant and a plurality of single-variable extremum-seeking controllers” [0097-99] see Fig. 1-28); and 
(Salsbury [0236-240] “multivariable ESC 1704 uses - to adjust the manipulated variables u1 . . . uN -describes the local curvature of the performance variable y as a function of the multiple manipulated variables u1 . . . uN  i.e. y=ƒ(u1 u2 . . . uN)” [0185-191] “extremum-seeking controller 502 adjusts to affect the total system power Ptotal - adjusting the speed of compressor 1214 and/or the speed of fan 1218” - input e.g., pressure setpoint Psp to obtain system performance e.g., total power consumption Ptotal that trends near optimal” [0076-86] “performance variable y - detect the performance gradient 314 - performance gradient 314 is zero, the performance variable y has an extremum value (e.g., a maximum or minimum) - optimize the value of the performance variable y by driving performance gradient 314 to zero” [0198-200] “superheat of the refrigerant Tsuper calculated by subtracting the refrigerant saturation temperature Tsat from the temperature of the refrigerant Tr (i.e., Tsuper=Tr−Tsat)” [abstract] “estimate a gradient of the performance variable with respect to the each manipulated variable and independently drive the gradients toward zero” [0004-06] see Fig. 6-7 and 21-23, [0252-255] [0076-86] [0097-99] [abstract] see Fig. 1-28, manipulated variable obviously returns saturation to non-saturation during adjustment, dynamic strategy provides the real-time optimization, when the performance gradient approaches to zero provides that the performance value is optimized at setpoint and saturation value and stable). 

However, Li discloses a saturation adjustment term that becomes active as the plant approaches a saturation point and remains active as the plant operates within a saturated region past the saturation point (Li [col 5-6] “manipulated variable updater 616 receives performance gradient information from performance gradient probe 614 and produces a manipulated variable 620 to drive the performance gradient to zero - plurality of measurements and configured to detect and compensate for abrupt changes in the operation of the plant - produces an updated manipulated variable 620 based upon the output of performance gradient probe 614” [col 1] “performance obtained by driving the gradient towards zero by using an integrator in the closed-loop system - using a circuit to compensate for the abrupt change in the operation of the plant by resetting the extremum seeking control strategy” [abstract] [col 2-4 and 11-12] see Fig. 1-10, element 616 variable updater provides the adjustment to performance gradient zero for approaching saturation; closed loop control system basically update the output variable till the gradient approaches to zero to make the system stable after saturation point), 
Salsbury and Li are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain extremum seeking control of a plant.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities saturation 

As to claim 2, the combination of Salsbury and Li disclose all the limitations of the base claims as outlined above.  
The combination further discloses The controller of Claim 1, wherein the saturation adjustment term is based on both: 
a value of a saturation variable affected by the manipulated variable and capable of becoming saturated at a subset of values of the manipulated variable (Salsbury [0076-86] “performance gradient p represents the gradient or slope of the performance variable y with respect to the manipulated variable u - to determine a value for the manipulated variable u that drives the performance gradient p to zero” [abstract] “a plant and a plurality of single-variable extremum-seeking controllers” [0097-99] see Fig. 1-28); and 
a value of the manipulated variable at which the gradient is calculated relative to the value of the manipulated variable that returns the plant from the saturated region to the non- saturated region (Salsbury [0076-86] “performance gradient p represents the gradient or slope of the performance variable y with respect to the manipulated variable u - to determine a value for the manipulated variable u that drives the performance gradient p to zero” [abstract] “a plant and a plurality of single-variable extremum-seeking controllers” [0097-99] see Fig. 1-28, derivative zero provides the saturation point between non-saturated and saturated zone).

As to claims 3, 9 and 16, the combination of Salsbury and Li disclose all the limitations of the base claims as outlined above.  
The combination further discloses The controller of Claim 1, wherein the saturation adjustment term comprises a barrier function that has a value of substantially zero when the plant operates within the non-saturated region and increases as the plant approaches the saturated region (Salsbury [0076-86] “performance gradient p represents the gradient or slope of the performance variable y with respect to the manipulated variable u - to determine a value for the manipulated variable u that drives the performance gradient p to zero” [abstract] “a plant and a plurality of single-variable extremum-seeking controllers” [0097-99] see Fig. 1-28, derivative zero provides the saturation point obviously separates between non-saturated and saturated zone).

As to claims 4, 11 and 18, the combination of Salsbury and Li disclose all the limitations of the base claims as outlined above.  
The combination further discloses The controller of Claim 1, wherein the gradient of the objective function with respect to the manipulated variable comprises: 
a first gradient of the performance variable with respect to the manipulated variable (Salsbury [0099-108] “providing performance variable y to a control loop 505 - include a recursive gradient estimator 506, a feedback controller 508 and an excitation signal element 510 - to determine the gradient dy/du of the performance variable y with respect to the control input u and to adjust the DC value of the control input u to drive the gradient dy/du to zero” [0193-201] [0185-191] “extremum-seeking controller 502 adjusts to affect the total system power Ptotal - adjusting the speed of compressor 1214 and/or the speed of fan 1218” [0076-86] [abstract] see Fig. 1-28, dy/du as first gradient); and 
a second gradient of a saturation variable with respect to the manipulated variable, the second gradient being substantially zero when the saturation variable is saturated (Salsbury [0099-108] “providing performance variable y to a control loop 505 - include a recursive gradient estimator 506, a feedback controller 508 and an excitation signal element 510 - to determine the gradient dy/du of the performance variable y with respect to the control input u and to adjust the DC value of the control input u to drive the gradient dy/du to zero - recursive gradient estimator 506 configured to estimate the gradient dy/du - obtained by performing a recursive regression technique to estimate the slope of the performance variable y with respect to the control input u - to generate an estimate of the gradient dy/du” [0193-201] [0185-191] “extremum-seeking controller 502 adjusts to affect the total system power Ptotal - adjusting the speed of compressor 1214 and/or the speed of fan 1218” [0076-86] [abstract] see Fig. 1-28, recursive generated dy/du provides plurality of gradient for saturation at zero gradient).

  As to claims 5, 12 and 19, the combination of Salsbury and Li disclose all the limitations of the base claims as outlined above.  
The combination further discloses The controller of Claim 1, wherein the gradient of the objective function with respect to the manipulated variable comprises a difference (Salsbury [0099-108] “providing performance variable y to a control loop 505 - include a recursive gradient estimator 506, a feedback controller 508 and an excitation signal element 510 - to determine the gradient dy/du of the performance variable y with respect to the control input u and to adjust the DC value of the control input u to drive the gradient dy/du to zero” [0193-201] “speeds of fans 1322 adjusted to modulate the rate of heat transfer - sensors 1328 used to measure the temperature of the refrigerant Tr within indoor units 1306 - refrigerant Tsuper calculated (by indoor unit controller 1338) by subtracting the refrigerant saturation temperature Tsat from the temperature of the refrigerant Tr (i.e., Tsuper=Tr−Tsat) - measured by temperature sensors 1328 -receiving the refrigerant pressure Tr as a feedback signal” [0185-191] “extremum-seeking controller 502 adjusts to affect the total system power Ptotal - adjusting the speed of compressor 1214 and/or the speed of fan 1218” [0076-86] [abstract] see Fig. 1-28, y as object function and u input).

As to claims 6, 13 and 20, the combination of Salsbury and Li disclose all the limitations of the base claims as outlined above.  
The combination further discloses The controller of Claim 1, wherein the manipulated variable comprises a fan speed and the performance variable comprises a system power (Salsbury [0185-191] “extremum-seeking controller 502 adjusts to affect the total system power Ptotal - adjusting the speed of compressor 1214 and/or the speed of fan 1218” [0076-86] [abstract] [0097-99] see Fig. 1-28).

As to claim 7, the combination of Salsbury and Li disclose all the limitations of the base claims as outlined above.  
The combination further discloses The controller of Claim 1, wherein the manipulated variable comprises a compressor suction or discharge pressure setpoint (Salsbury [0187-191] “pressure setpoint Psp is a setpoint for the pressure of the refrigerant Pr at the suction or the discharge of compressor 1214 - at the suction of compressor 1214 or at the discharge of compressor 1214” [0076-86] [abstract] [0097-99] see Fig. 1-28).

As to claim 8, Salsbury discloses An extremum-seeking controller comprising a processing circuit (Salsbury [abstract] “a plant and a plurality of single-variable extremum-seeking controllers” [0097-99] “controller 502 include a processing circuit 538 having a processor 540 and memory 542” see Fig. 1-28) configured to: 
modulate a manipulated variable provided as an input to a plant using an extremum- seeking control technique to drive a gradient of an objective function with respect to the manipulated variable toward an extremum (Salsbury [0076-86] “controller 302 determine the DC value of manipulated variable u based on a measurement or other indication of the performance variable y received as feedback from plant 304 via input interface 310 - include information received from sensors about the state of plant 304 - performance gradient p represents the gradient or slope of the performance variable y with respect to the manipulated variable u - to determine a value for the manipulated variable u that drives the performance gradient p to zero” [abstract] “a plant and a plurality of single-variable extremum-seeking controllers” [0097-99] see Fig. 1-28, derivative zero provides the saturation point between non-saturated and saturated zone); 
a value of a saturation variable capable of becoming saturated at a subset of values of the manipulated variable (Salsbury [0076-86] “performance gradient p represents the gradient or slope of the performance variable y with respect to the manipulated variable u - to determine a value for the manipulated variable u that drives the performance gradient p to zero” [abstract] “a plant and a plurality of single-variable extremum-seeking controllers” [0097-99] see Fig. 1-28); and 
a value of the manipulated variable at which the gradient is calculated relative to a value of the manipulated variable at which the saturation variable is non-saturated (Salsbury [0076-86] “performance gradient p represents the gradient or slope of the performance variable y with respect to the manipulated variable u - to determine a value for the manipulated variable u that drives the performance gradient p to zero” [abstract] “a plant and a plurality of single-variable extremum-seeking controllers” [0097-99] see Fig. 1-28, derivative zero provides the saturation point between non-saturated and saturated zone).

But, Salsbury does not explicitly teach wherein the objective function comprises a performance variable characterizing a performance of the plant responsive to the manipulated variable and a saturation adjustment term based on both: 
 (Li [col 5-6] “manipulated variable updater 616 receives performance gradient information from performance gradient probe 614 and produces a manipulated variable 620 to drive the performance gradient to zero - plurality of measurements and configured to detect and compensate for abrupt changes in the operation of the plant - produces an updated manipulated variable 620 based upon the output of performance gradient probe 614” [col 1] “performance obtained by driving the gradient towards zero by using an integrator in the closed-loop system - using a circuit to compensate for the abrupt change in the operation of the plant by resetting the extremum seeking control strategy” [abstract] see Fig. 1-10, element 616 variable updater provides the adjustment to performance gradient zero for approaching saturation as saturation adjustment), 

Salsbury and Li are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain extremum seeking control of a plat.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities manipulated variable and saturation adjustment, as taught by Salsbury, and incorporating manipulated variable updater provides the adjustment to performance gradient zero for approaching saturation as saturation adjustment, as taught by Li.  

As to claims 10 and 17, the combination of Salsbury and Li disclose all the limitations of the base claims as outlined above.  
The combination further discloses The controller of Claim 8, wherein the saturation adjustment term causes the processing circuit to adjust the manipulated variable toward the value of the manipulated variable at which the saturation variable is non-saturated (Salsbury [0236-240] “multivariable ESC 1704 uses - to adjust the manipulated variables u1 . . . uN -describes the local curvature of the performance variable y as a function of the multiple manipulated variables u1 . . . uN  i.e. y=ƒ(u1 u2 . . . uN)” [0185-191] “extremum-seeking controller 502 adjusts to affect the total system power Ptotal - adjusting the speed of compressor 1214 and/or the speed of fan 1218” - an extremum-seeking control strategy that dynamically searches for an unknown input e.g., pressure setpoint Psp to obtain system performance e.g., total power consumption Ptotal that trends near optimal” [0252-255] [0076-86] [0097-99] [abstract] see Fig. 1-28, dynamic strategy provides the real-time optimization) see Fig. 1-28, derivative zero provides the saturation point between non-saturated and saturated zone).

As to claim 15, the combination of Salsbury and Li disclose all the limitations of the base claims as outlined above.  
The combination further discloses The controller of Claim 14, wherein the real-time optimization technique is an extremum- seeking control technique (Salsbury [0185-191] “extremum-seeking controller 502 adjusts to affect the total system power Ptotal - adjusting the speed of compressor 1214 and/or the speed of fan 1218” - an extremum-seeking control strategy that dynamically searches for an unknown input e.g., pressure setpoint Psp to obtain system performance e.g., total power consumption Ptotal that trends near optimal” [0252-255] [0076-86] [0097-99] [abstract] see Fig. 1-28, dynamic strategy provides the real-time optimization).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Walsh, “On the Application of Multi-Parameter Extremum Seeking Control”, Proceeding of the American Control Conference, June 2000, Pages 411-415.
Dehann et al., “Extremum-seeking control of state-constrained nonlinear systems”, Department of Chemical Engineering, Science Direct, Automatica 41 (2005) 1567-1574. 
Jahanshahi, et al. USPGPub No. 2018/0059626 A1. 
Salsbury, et al. USPGPub No. 2018/0299839 A1.
Marcharia, et al. USP No. 8571689 B2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119